                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:15-cr-00152-SEB-TAB
                                                       )
DAMON SMITH,                                           ) -04
                                                       )
                              Defendant.               )


                ORDER ADOPTING REPORT AND RECOMMENDATION
       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Damon Smith’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of ten (10) months, with fifty (50) months of supervised release

to follow. In addition to the mandatory conditions of supervision, the additional conditions of

supervised release outlined in the Report and Recommendation will be imposed. The Defendant is to

be taken into custody immediately.

       SO ORDERED.


               11/18/2019
       Date: ______________________                       _______________________________
                                                            SARAH EVANS BARKER, JUDGE
                                                            United States District Court
                                                            Southern District of Indiana
Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
